State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   November 5, 2015                520775

________________________________

In the Matter of ABDULLAH NAJM,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Peters, P.J., Lahtinen, Lynch and Devine, JJ.

                             __________


     Abdullah Najm, Wallkill, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Peters, P.J., Lahtinen, Lynch and Devine, JJ., concur.
                              -2-                  520775

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court